Citation Nr: 9927759	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for a low back disorder.

2.  Entitlement to restoration of a total disability rating 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in August 1990 the RO granted 
entitlement to an increased 60 percent rating for herniated 
nucleus pulposus of the lumbar spine.  In February 1993 a 
temporary total disability rating for convalescence was 
awarded from January 19, 1993, and a 60 percent disability 
rating from May 1, 1993.  

In June 1994 the RO continued entitlement to a 60 percent 
disability rating, and in November 1995 the RO denied 
entitlement to a total disability rating based upon 
individual unemployability.

In May 1997 the RO, inter alia, continued a 60 percent rating 
for herniated nucleus pulposus of the lumbar spine and 
granted entitlement to a total disability rating based upon 
individual unemployability.  

In May 1998 the RO proposed to reduce the veteran's 
disability rating for herniated nucleus pulposus of the 
lumbar spine and proposed to terminate entitlement to a total 
disability rating based upon individual unemployability.  A 
November 1998 hearing officer's decision reduced the 
veteran's disability rating for herniated nucleus pulposus of 
the lumbar spine to 40 percent, effective from 
February 1, 1999, and terminated entitlement to a total 
disability rating based upon individual unemployability.  
Subsequently, the veteran perfected an appeal as to these 
issues.


REMAND

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The record reflects the veteran was awarded entitlement to 
Department of Health and Human Services, Social Security 
Administration (SSA), disability benefits in an October 1998 
decision.  The Board notes, however, that medical evidence 
identified in that determination and pertinent to the issues 
on appeal is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
is actual notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  
If available, this information should be associated with the 
claims file for an adequate determination.  

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should associate the records 
of any recent VA medical treatment with 
the veteran's claims file.

3.  The RO should obtain from SSA the 
records related to the veteran's claim 
for disability benefits, including any 
available medical records.  All pertinent 
information received should be associated 
with the claims file.

4.  Thereafter, the veteran should be 
afforded a VA neurologic examination to 
determine the current nature and extent 
of his service-connected low back 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include x-rays and complete active 
and passive range of motion testing.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

The examiner is requested to address any 
medical reports of record which may be 
inconsistent with the present findings 
and to provide an opinion concerning the 
veteran's ability to secure and follow a 
substantially gainful occupation in light 
of his service-connected disability.  A 
complete rationale for the opinions given 
should be provided.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  All 
applicable laws and regulations should be 
considered, including 38 C.F.R. 
§§ 3.343(c), 3.344 (1998). 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



